UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1168


JOHN PAUL TURNER, a/k/a Pops,

                Plaintiff - Appellant,

          v.

CEO OF THE WHITE HOUSE; CEO OF COMMONWEALTH OF VIRGINIA; CEO
OF THE COUNTY OF AUGUSTA,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00038-sgw)


Submitted:   April 1, 2010                 Decided:   May 20, 2010


Before TRAXLER, Chief Judge, and NIEMEYER and SHEDD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Paul Turner appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B)         (2006)      and        denying      his      motion        for

reconsideration.        We have reviewed the record and find that this

appeal is frivolous.           Accordingly, we dismiss the appeal for the

reasons stated by the district court.                    Turner v. CEO of the

White    House,   No.    7:10-cv-00038-sgw        (W.D.     Va.    Jan.   25   &   29,

2010).     We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented     in    the    materials

before    the   court    and    argument      would   not   aid    the    decisional

process.

                                                                           DISMISSED




                                          2